DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 11 recites the limitation "the base element".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1,4,6-8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marnon (US 2766850).

In regards to claim 1, MARNON discloses a work machine ( Fig.1) comprising: an implement (7,8; see fig.1) or a mount for an implement (work unit 7), wheel elements (3 see fig.1), drive units (drive wheels including drive units; see column 2 lines 36-41) which are assigned to the wheel elements, at least one controller (fig.3), wherein the controller comprises at least one closed-loop control circuit (hydraulic; see fig.3) and brings about self-balancing of the work machine about the primary vehicle axle (with the movement of the counter weight 1, see fig.4, col.2 line 28-35 and Col.2 line 1-6, see also Col.4 lines 41-67 and col.5 line 51-55), and a counterweight (11, Fig.1,4), wherein a position of the counterweight relative to the primary vehicle axle is controllable by means of the controller (see fig.3, col.4 line 41-col.5 line 19), so that by shifting the position of the counterweight the work machine can be balanced about the primary vehicle axle and can be controlled in its movement directions (see col.4 line 52-61 and col.5 line 51-55 see the positions of the counterweight in fig.4). Marnon does not specifically show precisely one primary vehicle axle with the wheel elements arranged on both sides.  However, the use of a primary axle to support wheels is old and well known in the art.   Accordingly, it would have been obvious to a person of ordinary skill in the art to modify Marnon so the drive wheels 3 were arranged likewise on both sides of a primary main axle so as to reliably support the wheels as is conventional in the art.   
In regards to claim 4, MARNON discloses wherein an auxiliary wheel (4) is arranged in and/or on the counterweight (11).  (Connected to the counter weight by means of base element 1, see fig.4).
In regards to claim 6, MARNON discloses wherein the counterweight is connected to a base element at least via two lever elements (14,17,18,19; see fig.4).
In regards to claim 7, MARNON discloses further comprising a hydraulic controller (25, fig. 3) or a parallelogram guide (rods 18,19 fig.4) for the counterweight (11), so that the counterweight can be held in an essentially horizontal attitude during the shifting of position (positions in fig.4).  
In regards to claim 8, MARNON discloses wherein the counterweight (11) is connected to the base element (1) via a scissor element or is arranged in a displaceable fashion on a linear bearing (see 14,17,18,19, Fig.4).  
In regards to claim 11, MARNON discloses wherein the implement is connected to the base element (1) via a working arm (8) and a pivoting lever (lever 7, pivotable fig.1,2).  
In regards to claim 12, MARNON discloses wherein the pivoting lever is mounted on the base element behind the primary vehicle axle.  (7 is secured pivotally adjacent their lower ends to the forward end of the vehicle frame (base element 1) by which they may be tilted forwardly and rearwardly in manner well known in the art, see fig.1, and therefore behind the primary vehicle axle (on which wheels 3 are mounted). 
In regards to claim 14, MARNON discloses further comprising a hydraulic accumulator (33, fig.3, col.3 line 16-29).  
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marnon (US 2766850) in view of Osswald (US 20090206589).
In regards to claim 2, Marnon discloses wherein the closed-loop control circuit is an electronic closed-loop control circuit (see fig.3) and comprises at least inclination sensors and/or load sensors.  (Col.4 line 52-67). (Coil spring acts as inclination sensor/load sensor). The use of load sensor to detect the load on a work machine in order to provide a proper counterweight and avoid tilting is old and well known in the art. See Osswald, paragraph 0099. It therefore would 
In regards to claim 10, MARNON discloses wherein the control element comprises cameras and/or sensor elements. Marnon discloses a coil spring 63 (load sensor) raises the rear end of the frame with respect to its front end causing the shaft support 45 to raise. The use of load sensors specifically to detect the load on a work machine in order to provide a proper counterweight and avoid tilting is old and well known in the art. See Osswald, paragraph 0099. It therefore would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Marnon to include a load sensor or other means such as a camera as Osswald teaches sensing the load on the lift arm and to therefore extend, move, or lock the counterweight to maximize the counterbalance and maintain the machines position.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marnon (US 2766850) Atarashi (US 2012/0285757).
In regards to claim 3, Marnon fails to teach the counterweight comprises an energy store and/or a motor for converting energy. However, Atarashi teaches a counterweight comprising batteries (energy store) see paragraph 0011 and 0064. Therefore, it would have been obvious to modify Marnon in view of Atarashi to install batteries/an energy store in the counterweight because the batteries/energy store can often be heavy in weight which is suitable as a counterweight so as to properly provide balance to the machine as well as provide an efficient use of space.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marnon (US 2766850).
In regards to claim 5, although it is not explicitly disclosed by MARNON that the wheel element (3) comprises a brake unit it would have been obvious to a person of ordinary art in the skill by the effective filing date as is old and well known in the art to have a wheel element comprising a brake unit so as to include the feature of braking.  
In regards to claim 9, MARNON fails to explicitly disclose the work machine further comprising a control element, so that the work machine has autonomous controllability or remote controllability. However, it would have been obvious to one having ordinary skill in the art by the effective filing date to provide autonomous or remote controllability, since it has been held that broadly providing automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. This would be obvious to a person of ordinary skill in the art in order for the counterweight to adjust position remotely. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marnon (US 2766850) as applied to claim 1 above and further in view of Dykeman (US 6841974).
In regards to claim 13, MARNON fails to discloses further comprising a pulse charging method.  However, pulse control method is known in the art as a method for charging systems, Dykeman discloses the use of pulse charging method, Dykeman teaches pulse charging is known to be an advantageous method of charging in many aspects, including the fact that pulsing of charge followed by a rest period allows the input charge to be absorbed more efficiently. Given such an advantage, traditional pulse chargers can further decrease the charging time by modulating the amplitude of the charge pulses as the charging progresses, based on battery indicators such as voltage. As is known in the art, voltage of the battery being charged is one of the indicators of the state of battery's charge as well as how well the charge is being received by . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marnon (US 2766850) as applied to claim 1 above and further in view of Meier (US 4941798).
In regards to claim 15, MARNON discloses wherein the implement is a fork lift, however, Meier discloses a work machine where the implement is a shovel, both a lift and a shovel are known equivalents for implements of a work machine, col.1 line 11-29. Therefore, in view of the teachings of Meier, it would have been obvious to a person of ordinary skill in the art by the effective filing date to substitute the shovel with the fork on MARNON. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides relevant prior art that teaches work machines having self-balancing counterweights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616